In an action to recover brokerage commissions, plaintiff appeals (by permission) from an order of the Appellate Term of the Supreme Court for the Ninth and Tenth Judicial Districts, dated April 6, 1976, which reversed a judgment of the Justice Court, Village of Larchmont, Westchester County, dated June 2, 1975, which, after a nonjury trial, was in favor of it and against defendant. Order affirmed, with costs. The evidence is insufficient to show that respondent and the prospective lessee agreed to the terms of a lease. Accordingly, since no agreement was reached, the broker’s commission was not earned (see Kaelin v Warner, 27 NY2d 352). Latham, Acting P. J., Margett, Rabin, Titone and Hawkins, JJ., concur.